Citation Nr: 1022987	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-40 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 22, 
1998 for the award of Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from October 1958 to January 
1979.  The Veteran died on July [redacted], 1996.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The case was remanded by the Board in January 
2008.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the appellant's 
claim.  So, regrettably, this claim is being remanded to the 
RO via the Appeals Management Center (AMC).  VA will notify 
her if further action is required on her part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

In cases involving service connection for cause of death, the 
effective date is the first day of the month in which the 
veteran's death occurred if the claim is received within one 
year after the date of death; otherwise, the effective date 
is the date that the claim is received.  See 38 C.F.R. 
§ 3.400(c)(2).  In cases involving an award of DIC, the 
effective date is the date the appellant's election of 
benefits is received.   See 38 C.F.R. § 3.400(c)(4)(iii).  
See also 38 C.F.R. §§ 3.5(b), 3.114(a), and 3.702 (2009).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  See also McColley v. 
West, 13 Vet. App. 553, 556-557 (2000) ("An award . . . is 
not contingent on the 'mailing' of the required evidence, but 
rather its 'receipt' by VA.").

The RO has not complied with the Board's January 2008 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the Veteran, 
as a matter of law, the right to compliance with 
the remand orders).  

As noted in the previous Board remand, the appellant contends 
that an earlier effective date is warranted on the basis that 
she initially filed a claim for service connection for the 
cause of the veteran's death in July 1996.  She states that 
she was in Virginia at that time and submitted a claim to the 
Roanoke RO.  The Board finds that a search of VA records is 
in order to determine whether a previous claim was received 
by the Roanoke RO.  

The Board also points out that the Court has ruled that there 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 
(2001).   Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  See, too, 
Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear 
evidence to the contrary' is required to rebut the 
presumption of regularity, i.e., the presumption that the 
notice was sent in the regular course of government 
action.").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Attempt to locate any previous 
communication or claim from the appellant 
seeking entitlement to service connection 
for the cause of veteran's death.  The 
appellant contends that such a claim was 
submitted to the Roanoke RO in July 1996.  
Any negative reply should be included in 
the claims folder.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



